Title: To George Washington from Jacob Broom, 7 February 1797
From: Broom, Jacob
To: Washington, George


                        
                            Sir! 
                            Wilmington Feb. 7th 1797
                        
                        I find, upon examining the Laws of the United States, that a Collector of the
                            Customs, cannot be concerned in Commerce; under this impression, I beg leave to relinquish
                            my application for that Office; it not being convenient for me to
                            abandon my Commercial pursuits at this time. As I was not concerned in any trade in the
                            District of Delaware, I did not apprehend, at the time I had the honor of addressing your
                            Excellency on the 4th currt, that I was incapacitated, by being concerned in any other part
                            of the United States. I have the honor to be, with the greatest respect and esteem, Your
                            Excellency’s most Obedt & most Hble Servt
                        
                            Jaco: Broom
                            
                        
                    